DETAILED ACTION
Claims 1-11 are pending.  Claims 1-11 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations that receives input information indicating a change in market conditions (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Supply Chain; a Certain Method of Organizing Human Activity); stores supply chain information in which constituent companies of a supply chain including at least two companies are registered, terms and conditions(T&Cs) information in which a T&Cs of each of the constituent companies of the supply chain is registered, and a condition for a key performance indicator which should be satisfied, the condition for the key performance indicator being set for each of the constituent companies (Storing Information, an observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Supply Chain; a Certain Method of Organizing Human Activity); when the input information is received, calculates a supply chain plan corresponding to the change in the market conditions indicated by the input information based on a predetermined calculation method, and when a key performance indicator calculated based on the supply chain plan does not meet the condition for the key performance indicator, changes the T&Cs so that the key performance indicator is optimal for the condition for the key performance indicator, and calculates the supply chain plan using the changed T&Cs (Analyzing the Collected and Stored Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Supply Chain; a Certain Method of Organizing Human Activity); and that outputs the supply chain plan (Transmitting the Information, a judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Supply Chain; a Certain Method of Organizing Human Activity); and receives an information provision service of the supply chain plan (Collecting/Transmitting the Information, an observation and judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Supply Chain; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting a supply chain management apparatus, an output unit, an input unit, a storage unit, a T&Cs calculation unit, and a company terminal device, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Fundamental Economic Practice, i.e. Managing a Supply Chain.  For example, taking received input about a change in market conditions and calculating a supply chain plan based on it encompasses what a CEO or COO would do with a change in market conditions in order to make a decision, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Process, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The apparatus, output unit, input unit, storage unit, T&Cs calculation unit, and company terminal device are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmission steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0076] FIG. 12 is a diagram showing an example of the hardware configuration of the supply chain management apparatus 100. The supply chain management apparatus 100 is implemented by a high-performance information processing device such as a server device. 
[0077] As shown in the figure, the supply chain management apparatus 100 includes a calculation device 301, amain storage device 302, an auxiliary storage device 303, a communication device 304, and a bus 305 that electrically interconnects them. [0078] 
The calculation device 301 is, for example, a central processing unit (CPU). The main storage device 302 is a memory device such as a random access memory (RAM) or a read only memory (ROM) .”

	Which states that any server or CPU can be used, such as any personal computer, smart phone, tablet, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the apparatus, units, etc., nor the receiving, storing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 6 and 9 contain the identified abstract ideas, with no other additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. Examiner notes Claim 1 has no additional elements to work with to integrate practically.
Claims 2-5, 7-8, and 10-11 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Software Per Se- Claims 9-11, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se.  Such material is considered non-statutory when claimed without appropriate corresponding structure.  Here, in Claim 9, the broadest reasonable interpretation consistent with the specification, the applicant's system elements of an “input unit”, “storage unit”, and “T&C calculation unit” encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware.  As currently written, the claimed system lacks structure, and thus is non-statutory. The dependent claims inherit the deficiencies of the independent claim they depend on and thus are similarly rejected.
	Therefore the Claims and their dependents are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication No. 2012/016,6254) in view of Skibinski (U.S. Publication No. 2007/009,4063).

Regarding Claims 1, 6, and 9, Chang teaches a supply chain management system comprising: 
a supply chain management apparatus ([0042] supply chain inventory system) including 
an input unit that receives input information indicating a change in market conditions ([0026] the system receives input about [0012] changes in the business process and [0005] market conditions), 
a storage unit that stores supply chain information in which constituent companies of a supply chain including at least two companies are registered, terms and conditions(T&Cs) information in which a T&Cs of each of the constituent companies of the supply chain is registered, and a condition for a key performance indicator which should be satisfied, the condition for the key performance indicator being set for each of the constituent companies ([0056-60] the system uses clauses with conditions, terms, business terms, policies, etc. of multiple companies to optimize and come up with a demand, inventory, and other plans as in [0054]] as well as [0064] action plans) based on satisfaction of the policies, which would be key performance indicators as they are policies similar to Applicant’s specification), 
a T&Cs calculation unit that, when the input information is received, calculates a supply chain plan corresponding to the change in the market conditions indicated by the input information based on a predetermined calculation method, and when a key performance indicator calculated based on the supply chain plan does not meet the condition for the key performance indicator, changes the T&Cs so that the key performance indicator is optimal for the condition for the key performance indicator, and calculates the supply chain plan using the changed T&Cs, and an output unit that outputs the supply chain plan ([0093] an optimization is performed that is based on changes and adjustments to the manufacturing process policies which are terms and conditions, and KPIs similar to that of Applicant’s specification.
Although Chang teaches sending the supply chain to make adjustments as taught in [0032] where the optimized plan is sent such as in [0064] with actionable plans via an action planning service using a company device, it does not explicitly state a company terminal device that receives an information provision service. 
Skibinski teaches to receive receives an information provision service, a roadmapping/redesign of a plan as in [0070] for the supply chain plan.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the optimized plan and transmission of policies and KPIs to optimized the inventory plan of Chang with the roadmapping service of a redesigned business plan of Skibinski as they are both analogous art along with the claimed invention which all teach solutions to developing inventory and business management plans, and the combination would lead to an improved system which would increase the ROI of the company [0117] as there would be an increase in production throughput with a decrease in constraints in problems as taught in [0056] of Skibinski.

Allowable Subject Matter
Claims 2-5, 7-8, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20120166254 A1
Chang; Hung-yang et al.
METHOD AND APPARATUS OF ON DEMAND BUSINESS ACTIVITY MANAGEMENT USING BUSINESS PERFORMANCE MANAGEMENT LOOPS
US 20070094063 A1
Skibinski; Jay
Supply chain eTransformation apparatus
US 8214238 B1
Fairfield; Daren Keith et al.
Consumer goods and services high performance capability assessment
US 20220277393 A1
Taylor; David Edward et al.
Methods and Systems for Low Latency Generation and Distribution of Quote Price Direction Estimates
US 20110251868 A1
Mikurak; Michael G.
TECHNOLOGY SHARING DURING DEMAND AND SUPPLY PLANNING IN A NETWORK-BASED SUPPLY CHAIN ENVIRONMENT
US 20080071595 A1
Chang; Hung-yang et al.
METHOD AND APPARATUS OF ON DEMAND BUSINESS ACTIVITY MANAGEMENT USING BUSINESS PERFORMANCE MANAGEMENT LOOPS
US 20080052149 A1
Fischer; David J. et al.
Value Chain Management
US 20060111921 A1
Chang; Hung-yang et al.
Method and apparatus of on demand business activity management using business performance management loops


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/13/2022